Case: 17-15568   Date Filed: 07/18/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15568
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cr-20468-UU-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

VILMA ALONSO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 18, 2018)



Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-15568       Date Filed: 07/18/2018       Page: 2 of 4


       Vilma Maria Alonso appeals her 24-month sentence for conspiracy to

defraud the United States and to receive health care kickbacks in violation of 18

U.S.C. § 371. She contends her sentence was substantively unreasonable. After

review, 1 we affirm.

       The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in § 3553(a)(2), including the need

to reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from the

defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). The court must

also consider the nature and circumstances of the offense and the history and

characteristics of the defendant. Id. § 3553(a)(1).

       The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). A court can abuse its discretion when it (1) fails to consider relevant factors

that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) commits a clear error of judgment by balancing the

proper factors unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc). Moreover, a district court’s unjustified reliance on any one

       1
           We review the reasonableness of a sentence under the deferential abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 41 (2007). The party who challenges the sentence
bears the burden to show the sentence is unreasonable in light of the record and the 18 U.S.C.
§ 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).
                                               2
              Case: 17-15568     Date Filed: 07/18/2018    Page: 3 of 4


§ 3553(a) factor may be indicative of a substantively unreasonable sentence.

United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006).

      Alonso’s sentence is substantively reasonable. The district court did not fail

to consider any relevant factors that were due significant weight, give an improper

or irrelevant factor significant weight, or commit a clear error of judgment. The

court heard Alonso’s arguments about her relatively minor role in the offense, her

lack of criminal history, and her sufferings with physical and mental health. The

court agreed with the Government there was nothing in particular about Alonso’s

circumstances justifying a sentence of home confinement, and a sentence of home

confinement or supervised release would not sufficiently reflect the seriousness of

the offense under § 3553(a). The need for the sentence to reflect the seriousness of

the offense was not an irrelevant or inappropriate factor since it is a sentencing

factor accounted for in 18 U.S.C. § 3553(a)(2)(A). Additionally, Alonso’s

sentence is at the bottom of the Guidelines range of 24-30 months and well below

the statutory maximum of 60 months. See United States v. Gonzalez, 550 F.3d
1319, 1324 (11th Cir. 2008) (stating that a sentence imposed well below the

statutory maximum is an indication of its reasonableness); United States v. Hunt,

526 F.3d 739, 746 (11th Cir. 2008) (explaining although we do not presume that a

sentence falling within the Guidelines range is reasonable, we ordinarily expect




                                          3
              Case: 17-15568    Date Filed: 07/18/2018   Page: 4 of 4


such a sentence to be reasonable). Accordingly, we conclude the district court did

not abuse its discretion in sentencing Alonso to 24 months.

      AFFIRMED.




                                         4